FILED
                            NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50262

               Plaintiff - Appellee,             D.C. No. 3:11-cr-01655-H

  v.
                                                 MEMORANDUM*
LAURA ELENA TREJO-MACIAS, a.k.a.
Laura Trejo De Alatorre, a.k.a. Laura
Trejo-Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Laura Elena Trejo-Macias appeals from the district court’s judgment and

challenges the 151-month sentence imposed following her jury-trial conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Trejo-Macias contends that the district court failed to make the requisite

perjury findings to support the imposition of a two-level obstruction of justice

enhancement pursuant to U.S.S.G. § 3C1.1. Trejo-Macias never objected to the

enhancement in the district court and, in fact, filed sentencing summary charts

prior to and at the sentencing hearing that included the obstruction of justice

enhancement. Therefore, the district court’s duty to make findings on materiality,

falsity and willfulness was never triggered. See United States v. Dunnigan, 507

U.S. 87, 94-95 (1993); United States v. Rojas-Millan, 234 F.3d 464, 471 (9th Cir.

2000).

      AFFIRMED.




                                           2                                      12-50262